Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is response to the application filed on 12/29/2021, which is a continuation of application 16835036, which was filed on 3/30/2020 and now U.S. Patent 11244411. Claims 1-20 are pending.  Claims 1, 13 are independent claims.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19 of U.S. Patent No. 11244411. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-19 of the instant application are anticipated by claims 1, 4-19 of patent 11244411, as the scope of the claims of the instant application fully encompass the scope of the potentially conflicting patent claim, which recites additional features rendering a broader scope for each of the independent claims of the instant application relative to the claim 1 of patent 11244411.  Regarding claim 1, “receiving a first user input identifying at least a single property having a new device, wherein the single property is a building” is disclosed by “receiving a first user input comprising a selection of at least a single candidate attraction” in claim 1 of Patent 11244411.  The features of the instant claims 4-19 do not appear to contain additional limitations over the claims 4-19 of patent 11244411 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 17564700
Patent 11244411
1. A method of generating a graphical user interface (GUI), comprising: 
receiving a first user input identifying at least a single property having a new device, wherein the single property is a building; 
displaying previously recommended attraction information that identifies a plurality of previously recommended attractions after receiving the first user input, wherein the plurality of previously recommended attractions indicate physical locations; 









receiving a second user input comprising a selection of one or more attractions among the plurality of previously recommended attractions; 
and causing the new device to display information of the one or more attractions selected in the second user input.
1. A method of generating a graphical user interface (GUI), comprising: 




displaying previously recommended attraction information of an attraction that was previously recommended; displaying attraction information that identifies at least a plurality of candidate attractions, wherein the candidate attractions are attractions that were not previously recommended, and wherein the candidate attractions indicate physical locations; 
receiving a first user input comprising a selection of at least a single candidate attraction among the plurality of candidate attractions; displaying property information that identifies a plurality of properties after receiving the first user input, the plurality of properties being buildings; 
receiving a second user input comprising a selection of one or more properties among the plurality of properties; 

and causing, based on the second user input, only respective devices associated with the one or more selected properties to display information of the selected candidate attraction.
13. A non-transitory computer-readable medium comprising one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a first user input identifying at least a single property having a new device, wherein the single property is a building; display previously recommended attraction information that identifies a plurality of previously recommended attractions after receiving the first user input, wherein the plurality of previously recommended attractions indicate physical locations; 









receive a second user input comprising a selection of one or more attractions among the plurality of previously recommended attractions; 
and cause the new device to display information of the one or more attractions selected in the second user input.
13. A non-transitory computer-readable medium comprising one or more instructions that, when executed by one or more processors, cause the one or more processors to: 



display previously recommended attraction information of an attraction that was previously recommended; display attraction information that identifies at least a plurality of candidate attractions, wherein the candidate attractions are attractions that are not previously recommended, and wherein the candidate attractions indicate physical locations; receive a first user input comprising a selection of at least a single candidate attraction among the plurality of candidate attractions; display property information that identifies a plurality of properties after receiving the first user input, the plurality of properties being buildings; 
receive a second user input comprising a selection of one or more properties among the plurality of properties; 

and cause, based on the second user input, only respective devices associated with the one or more selected properties to display information of the selected candidate attraction.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pankaj Tandon (US Publication 20080307512 A1, hereinafter Tandon), and in view of Gregory Scott Miller (US Publication 20170223504 A1, hereinafter Miller), and Roy D’Souza et al (US Publication 20170076365).

As for independent claim 1, Tandon discloses: A method of generating a graphical user interface (GUI) (Abstract, the sellers of real estate annotate, personalize and highlight the surroundings of their property-for-sale using graphical icons on a digital map), comprising: receiving a first user input identifying at least a single property having a new device, wherein the single property is a building (Fig. 3, seller may locate assigned property; [0018], the seller may be shown a list of properties that he is allowed to annotate; please note the property may include a building); displaying previously recommended attraction information that identifies a plurality of previously recommended attractions after receiving the first user input, wherein the plurality of previously recommended attractions indicate physical locations (Fig. 3, after locating assigned property, import Points of Interest from available sets; please note Points of Interest from available sets are previously recommended POI information; Claim 7, click on the location of the Point of Interest on a map and have the website geo-code that location); receiving a second user input comprising a selection of one or more attractions among the plurality of previously recommended attractions ([0011], the realtor can select from a palette of icons, an icon that represents a certain point of interest, for example, the realtor may select an icon that represents a restaurant from the palette); causing the new device to display information of the one or more attractions selected in the second user input ([0004], adding more points of interest; [0011], the realtor can select from a palette of icons, an icon that represents a certain point of interest, for example, the realtor may select an icon that represents a restaurant from the palette; Claim 7, point of interest management method, select a property to assign points of interest to, selection of a point of interest will tie this point of interest to the selected property); 
Tandon discloses realtor/property manager may add point of interest to the selected property including registered users may access these information ([0042]) but does not clearly disclose causing the new device in the property to display points of interest information, Miller discloses: causing the new device to display information of the one or more attractions selected in the second user input ([0071], if a user has an account with a service, point of interest information might be added to the map data; please note a user may add POI information to the property and device included in the user’s account).
Tandon and Miller are in analogous art because they are in the same field of endeavor, allow user to view and manage property information and point of interest information in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Tandon using the teachings of Miller to include property and point of interest information may display in map to user who has an account with the service. The motivation is to provide Tandon’s method with enhanced capability of provide property and point of interest information to users associated with the property.
In addition, D’Souza further discloses: causing the new device to display information of the one or more attractions selected in the second user input ([0042], the connected devices may be registered with the centralized hub to receive the information regarding the property).
Tandon and Miller and D’Souza are in analogous art because they are in the same field of endeavor, allow user to view and manage property information and associated information in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Tandon using the teachings of D’Souza to include devices registered with the centralized hub and the registered devices may receive property information and associated information. The motivation is to provide Tandon’s method with enhanced capability of provide property and associated information to devices registered with centralized hub.

As for claim 2, Tandon-Miller-D’souza further discloses: displaying candidate attraction information that identifies at least a plurality of candidate attractions, wherein the candidate attractions are attractions that were not previously recommended (Tandon: Fig. 3, add Points of Interest); receiving a third user input comprising a selection of at least a single candidate attraction among the plurality of candidate attractions (Tandon: Claim 7, point of interest management method, select a property to assign points of interest to, selection of a point of interest will tie this point of interest to the selected property; Miller: Fig. 5, 512, select portion of ranked POI); displaying property information that identifies a plurality of properties after receiving the third user input, wherein the plurality of properties include the single property identified by the first user input (Tandon: Fig. 3, seller may locate assigned property; [0018], the seller may be shown a list of properties that he is allowed to annotate).

As for claim 3, Tandon-Miller-D’souza further discloses: receiving a fourth user input comprising a selection of one or more properties among the plurality of properties; and causing, based on the fourth user input, only respective devices associated with the one or more properties to display information of the single candidate attraction selected in the third user input (Tandon: Fig. 4, buyer may click on icon next to property in list and view surroundings (including pointes of interest) in the user interface; Fig. 8, example of what the buyer will see when s/he clicks on an icon that represents a point of interest)

As for claim 4, Tandon-Miller-D’souza further discloses: receiving a third user input comprising a selection of another candidate attraction among the plurality of candidate attractions; and causing, based on the third user input, the respective devices disposed at the one or more properties to display information of the selected other candidate attraction (Tandon: Fig. 4, buyer may click on icon next to property in list and view surroundings (including pointes of interest) in the user interface; Fig. 8, example of what the buyer will see when s/he clicks on an icon that represents a point of interest).

As for claim 5, Tandon-Miller-D’souza further discloses: the plurality of properties are rental properties managed by a property manager (Miller: [0070]-[0071], the information can include housing data, rental data related to interests of the user)

As for claim 6, Tandon-Miller-D’souza further discloses: wherein the displaying the property information comprises displaying the property information via a single screen (Tandon: Fig. 8, display the property information and point of interest information).

As for claim 7, Tandon-Miller-D’souza further discloses: wherein the plurality of properties are disposed within a threshold distance of the recommended attraction that is capable of being visited by guests of the plurality of properties (Tandon: [0011], a certain restaurant in the vicinity of the property being sold; claim 11, point of interest sets that fall within a given distance from any point; Miller: [0016], consider POIs when located beyond/within a distance threshold from a given location)

As for claim 8, Tandon-Miller-D’souza further discloses: wherein the at least the plurality of candidate attractions are located outside of the plurality of properties (Tandon: [0011], a certain restaurant in the vicinity of the property being sold; claim 7, select a point of interest from a palette of icons that represent these points of interest, for example: a park, library or gym etc.; claim 11, point of interest sets that fall within a given distance from any point; Miller: [0016], consider POIs when located beyond/within a distance threshold from a given location)

As for claim 9, Tandon-Miller-D’souza further discloses: wherein the causing comprises causing the respective devices disposed at the one or more properties to display, on a display of the respective devices, information of the selected candidate attraction associated with the one or more properties (Tandon: [0018], the seller may be shown a list of properties that he is allowed to annotate; D’souza: [0042], the connected devices may be registered with the centralized hub to receive the information regarding the property).

As for claim 10, Tandon-Miller-D’souza further discloses: wherein the first user input identify two or more properties among the plurality of properties, and wherein the causing comprises causing respective devices disposed at the two or more selected properties to display information of the selected single candidate attraction (Tandon: [0018], the seller may be shown a list of properties that he is allowed to annotate; claim 7, select a point of interest from a palette of icons that represent these points of interest, for example: a park, library or gym etc. selection of a point of interest will tie this point of interest to the selected property; please note user may assign the point of interest to more properties).

As for claim 11, Tandon-Miller-D’souza further discloses: wherein the single candidate attraction is a restaurant or an event (Tandon: [0011], a certain restaurant in the vicinity of the property being sold).

As for claim 12, Tandon-Miller-D’souza further discloses: wherein the respective devices are disposed at the one or more selected properties (D’souza: [0042], the connected devices may be registered with the centralized hub to receive the information regarding the property).

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171